Order, entered on March 3, 1966, denying motion to renew application (denominated as motion to reargue) unanimously reversed, on the law and the facts and after renewal motion for leave to serve an amended complaint granted, without costs or disbursements to any party. The proposed *517amended complaint presents no new facts but merely asserts a different legal theory upon which plaintiff now desires to proceed. Amendments to pleadings may be made at any time on leave of the court which shall be freely given (CPLR 3025, subd. [b]). Any undue inconvenience to the opposite party can be taken care of by the imposition of terms. It is no longer significant that the period of limitations has run before the application to amend is made, provided the original pleading gave notice of the transaction or occurrence relied on in the amended pleading (CPLR 203, subd. [e]; 1 Weinstein-KomrnMiller, N. Y. Prac., par. 203-29). Appeal from order entered on January 28, 1966, dismissed, without costs or disbursements to any party. Concur—Breitel, J. P., Rabin, Stevens, Steuer and Capozzoli, JJ.